Case 2:20-cv-10374-TGB-APP ECF No. 28, PageID.184 Filed 04/16/21 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


ALAJIA B. TURNER,                            2:20-CV-10374-TGB-APP

                  Plaintiff,                 ORDER GRANTING
                                          PLAINTIFF’S MOTION FOR
      v.                                    NO-FAULT PENALTY
                                          INTEREST AND NO-FAULT
FORD MOTOR COMPANY
                                             ATTORNEYS’ FEES
HEALTH PLAN, et al.,
                                                (ECF NO. 13)
                  Defendants.


     This matter is before the Court on Plaintiff Alajia B. Turner’s

Motion for No-fault Penalty Interest and No-fault Penalty Attorneys’

Fees against Defendant State Farm Mutual Automobile Insurance

Company. ECF No. 13. On March 23, 2021, the Court issued an order

dismissing case on the basis that the parties had reached a resolution,

ECF No. 25, but retained its jurisdiction to enforce the terms of the

settlement agreement, including Ms. Turner’s request for no-fault

penalty interest and no-fault penalty attorneys’ fees. ECF No. 26. Ms.

Turner submitted her application for such fees on March 30, 2021. ECF

No. 27.

     In reviewing the submissions, Ms. Turner’s motion will be

GRANTED as follows:



                                     1
Case 2:20-cv-10374-TGB-APP ECF No. 28, PageID.185 Filed 04/16/21 Page 2 of 2




         Ms. Turner is entitled to no-fault penalty interest pursuant to
          Mich. Comp. Laws § 500.3142 from Defendant State Farm in
          the amount of $3,592.30, and;
         Plaintiff is entitled to no-fault attorneys’ fees pursuant to
          Mich. Comp. Laws § 500.3148(1) in the amount of $9,245.12
          for Ms. Turner’s reasonable attorneys’ fees, ECF No. 27,
          which includes her bill of costs, ECF No. 20.

     The Court concludes that Ms. Turner is entitled to recover no-fault

penalty interest and no-fault attorneys’ fees in the amount of $3,592.30

and $9,245,12, respectively. Ms. Turner’s motion is GRANTED.

SO ORDERED.


Dated: April 16, 2021          s/Terrence G. Berg
                               TERRENCE G. BERG
                               UNITED STATES DISTRICT JUDGE




                        Certificate of Service
      I hereby certify that this Order was electronically filed, and the
parties and/or counsel of record were served on April 16, 2021.
                            s/H. Monda
                            H. Monda, in the absence of A. Chubb
                            Case Manager




                                     2
